Title: To Thomas Jefferson from Joel Yancey, 21 December 1822
From: Yancey, Joel
To: Jefferson, Thomas


                        Dear Sir
                        
                            Richmond
                            21st December. 1822
                        
                    I am on my to Key West in East-Florida, as Collector of Customs for that fort. I thought that I wou’d do myself the pleasure of saying to you that I do, and ever shall retain a grateful, and affectionate recollection of you, as a pre-eminent advocate, and friend to the equal rights of man; and as the illustrious author of the declaration of our independence. I do most sincerely hope that the eveing of your days, may be as tranquil and happy, as their prime has been useful in the promotion of the best interests of mankind: believe me honoured Sir, your inflexible friend
                        Joel Yancey
                    